DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 04/27/2021 with respect to claims 1-21 have been fully considered but they are not persuasive.
In re pages 8-9, Applicant states that “Some notable features of amended Claim 1 include specifying a first virtual viewpoint designated by a user for generating a first virtual viewpoint image viewed from the first virtual viewpoint, based on a plurality of images of an imaging area captured with a plurality of imaging apparatuses at different positions; and generating, based on the specified first virtual viewpoint, information for specifying a second virtual viewpoint for generating a second virtual viewpoint image which is an image viewed from the second virtual viewpoint, based on the plurality of images, and is different from the first virtual viewpoint image. Applicants respectfully submit that the cited references, taken alone or in any proper combination, do not appear to disclose, at least, the above discussed notable features of amended Claim 1. Applicants understand the cited portions of Aoki to pertain to generating a free-viewpoint image using images that include a specific position with a high spatial rating in the stadium among a plurality of images taken in the stadium (See Aoki's Fig. 4, paragraphs [0032]-[0033]). Aoki’s paragraph [0032] states that "images including a position 220 selected on the basis of the spatial ratings are collected to generate the free-viewpoint image, among images captured at respective viewpoints 210 in the 
(1) In response, the Examiner respectfully disagrees. For instance, AOKI discloses in fig. 4 paragraphs 32-33 the following: First, images including a position 220 selected on the basis of the spatial ratings are collected to generate the free-viewpoint image, among images captured at respective viewpoints 210 in the space SP (sports stadium in the illustrated example). Second, the viewpoints 210 may be positions of an audience (the audience may be professional photographers) who are wearing wearable cameras or capturing images with mobile cameras (such as usual digital cameras or cameras embedded in smartphones), for example. Third, in addition, the viewpoints 210 may include a position of a fixed camera installed for broadcasting, for example. Fourth, the images captured at the viewpoints 210 may be used for estimating spatial ratings, for example. Fifth, the images may be used for generating a free-viewpoint Sixth, since images from more viewpoints 210 can be obtained at the position 220 with high spatial ratings, it is easy to obtain sufficient amount of images for generating the free-viewpoint image at the position 220 with high spatial ratings. Seventh, alternatively, all the available images may be collected regardless of whether the images have been used for estimating the spatial ratings, and then images including the position 220 with high spatial ratings may be selected. For example, as illustrated in FIG. 3, in the case where the visual target position is estimated by using an image other than a viewpoint image, images including the position 220 with high spatial ratings estimated on the basis of density of the visual target positions may be selected ex-post facto from viewpoint images that have been separately collected. Also, see figs. 5, 8-9 paragraphs 34-36, 42, 44, 46, 55-57. Thus, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position and each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. 
From the above passages, AOKI indeed discloses all the claimed limitations of independent claim 1 that recites “specifying a first virtual viewpoint designated by a user, for generating a first virtual viewpoint image viewed from the first virtual viewpoint, based on a plurality of images of an imaging area captured with a plurality of imaging apparatuses at different positions” (see ¶s 32-33 for specifying a first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) designated by a user (i.e. each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32), for generating a first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on a plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4) of an imaging area captured with a plurality of imaging apparatuses at different positions (i.e. wearable cameras or capturing images with mobile cameras at different positions as shown in fig. 4 paragraph 32). It should be noted that respective viewpoints 210 illustrate different positions and directions and each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 57); “and generating, based on the specified first virtual viewpoint, information for specifying a second virtual viewpoint for generating a second virtual viewpoint image which is an image viewed from the second virtual viewpoint, based on the plurality of images, and is different from the first virtual viewpoint image, wherein a position of the second virtual viewpoint is different from a position of the specified first virtual viewpoint, a view direction from the second virtual viewpoint is different from a view direction from the specified first virtual viewpoint and is oriented to an area in the imaging area corresponding to a region included in the first virtual viewpoint image, and the specified first virtual viewpoint and the second virtual viewpoint correspond to a same time in a capturing period of the plurality of imaging apparatuses” (see ¶s 32-33 for generating, based on the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32) for specifying a second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) for generating a second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) which is an image viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on the plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4), and is different from the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), wherein a position of the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a position of the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), a view direction from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a view direction from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and is oriented to an area in the imaging area corresponding to a region included in the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), and the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) correspond to a same time (i.e. a position 220 represents same time to respective viewpoints 210 as shown in fig. 4) in a capturing period of the plurality of imaging apparatuses (i.e. wearable cameras or capturing images with mobile cameras as shown in fig. 4 paragraph 32). First, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4. Second, it should be noted that each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 42, 44, 46, 55-57)
In re page 10, Applicant states that “Independent Claims 7, 16, 18, 20, and 21 recite similar features as those discussed above with respect to independent Claim 1 and are, therefore, respectfully submitted to be allowable for at least the same or similar reasons.”
(2) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 7, 16, 18, 20 and 21, AOKI discloses all the claimed limitations of independent claims 1, 7, 16, 18, 20 and 21.
In re page 10, Applicant states that “The other claims in this application depend from one of the independent claims discussed above and, therefore, also are submitted to be patentable for at least the same reasons. Since each dependent claim is deemed to define at least an additional inventive aspect, individual reconsideration of the patentability of each claim on its own merits is respectfully requested.”
(3) In response, as discussed above in (1), (2) with respect to independent claims 1, 7, 16, 18, 20 and 21 which is also applicable to the above Applicant’s arguments, AOKI discloses all the claimed limitations of independent claims 1, 7, 16, 18, 20 and 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AOKI et al. (US 2017/0322017 A1)(hereinafter AOKI).
Re claim 1, AOKI discloses an information processing apparatus comprising: one or more processors (see ¶ 59 for one or more processors as shown in fig. 10); and one or more memories which store instructions executable by the one or more processors to cause the information processing apparatus to perform at least (see ¶s 58-60 for one or more memories which store instructions executable by the one or more processors to cause the information processing apparatus to perform as shown in fig. 10): specifying a first virtual viewpoint designated by a user, for generating a first virtual viewpoint image viewed from the first virtual viewpoint, based on a plurality of images of an imaging area captured with a plurality of imaging apparatuses at different positions (see ¶s 32-33 for specifying a first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) designated by a user (i.e. each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32), for generating a first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on a plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4) of an imaging area captured with a plurality of imaging apparatuses at different positions (i.e. wearable cameras or capturing images with mobile cameras at different positions as shown in fig. 4 paragraph 32). It should be noted that respective viewpoints 210 illustrate different positions and directions and each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 57); and generating, based on the specified first virtual viewpoint, information for specifying a second virtual viewpoint for generating a second virtual viewpoint image which is an image viewed from the second virtual viewpoint, based on the plurality of images, and is different from the first virtual viewpoint image, wherein a position of the second virtual viewpoint is different from a position of the specified first virtual viewpoint, a view direction from the second virtual viewpoint is different from a view direction from the specified first virtual viewpoint and is oriented to an area in the imaging area corresponding to a region included in the first virtual viewpoint image, and the specified first virtual viewpoint and the second virtual viewpoint correspond to a same time in a capturing period of the plurality of imaging apparatuses (see ¶s 32-33 for generating, based on the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32) for specifying a second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) for generating a second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) which is an image viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on the plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4), and is different from the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), wherein a position of the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a position of the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), a view direction from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a view direction from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and is oriented to an area in the imaging area corresponding to a region included in the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), and the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) correspond to a same time (i.e. a position 220 represents same time to respective viewpoints 210 as shown in fig. 4) in a capturing period of the plurality of imaging apparatuses (i.e. wearable cameras or capturing images with mobile cameras as shown in fig. 4 paragraph 32). First, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4. Second, it should be noted that each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 42, 44, 46, 55-57)
Re claim 3, AOKI as discussed above in claim 1 discloses all the claim limitations with additional claimed feature wherein the view direction from the first virtual viewpoint and the view direction from the second virtual viewpoint are oriented to a common gaze point (see ¶ 23, 32-33 for the view direction from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and the view direction from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) are oriented a common gaze point (i.e. a position 220 represents a common gaze point to respective viewpoints 210 as shown in fig. 4). It should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4. Also, see fig. 5 paragraphs 34-35)
Re claim 4, AOKI as discussed above in claim 3 discloses all the claim limitations with additional claimed feature wherein the position of the second virtual viewpoint is determined by rotating the position of the first virtual viewpoint by a predetermined angle about a rotation axis passing through the gaze point (see ¶s 34-35 for the position of the second virtual viewpoint is determined by rotating the position of the first virtual viewpoint by a predetermined angle about a rotation axis passing through the gaze point (i.e. the environmental cameras 230 collect images including the position 220 with high spatial ratings, the environmental cameras 230 may be controlled in real time on the basis of a result of estimating the spatial ratings, in this case, for example, the environmental cameras 230 are installed in a manner that the environmental cameras 230 can change their orientation in a predetermined range). First, it should be noted that a position 220 represents a gaze point to respective viewpoints as shown in fig. 5. Second, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4 paragraphs 32-33)
Re claim 5, AOKI as discussed above in claim 3 discloses all the claim limitations with additional claimed feature wherein the view direction from the first virtual viewpoint is specified based on designating the position of the first virtual viewpoint and a position of the gaze point by the user (see ¶s 32-33 for the view direction from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is specified based on designating the position of the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and a position of the gaze point (i.e. a position 220 represents a gaze point to respective viewpoints 210 as shown in fig. 4) by the user (i.e. each respective viewpoint 210 and a position 220 are designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32). It should be noted that respective viewpoints 210 illustrate different positions and directions and an input is received directly from each respective viewpoint 210 as shown in fig. 4. Also, see fig. 5 paragraphs 34-35)
Re claim 6, AOKI as discussed above in claim 1 discloses all the claim limitations with additional claimed feature wherein the instructions further cause the information processing apparatus to perform (see ¶s 58-60 for the instructions further cause the information processing apparatus to perform as shown in fig. 10) generating the first virtual viewpoint image viewed from the  (see figs. 8-9 ¶s 32-33, 57 for generating the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and generating the second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) based on the generated information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32). Also, see fig. 5 paragraphs 36, 42, 44, 46, 55-56)
Re claim 7, AOKI discloses an information processing apparatus comprising: one or more processors (see ¶ 59 for one or more processors as shown in fig. 10); and one or more memories which store instructions executable by the one or more processors to cause the information processing apparatus to perform at least (see ¶s 58-60 for one or more memories which store instructions executable by the one or more processors to cause the information processing apparatus to perform as shown in fig. 10): specifying a first virtual viewpoint designated by a user, for generating a first virtual viewpoint image viewed from the first virtual viewpoint, based on a plurality of images of an imaging area captured with a plurality of imaging apparatuses at different positions (see ¶s 32-33 for specifying a first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) designated by a user (i.e. each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32), for generating a first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on a plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4) of an imaging area captured with a plurality of imaging apparatuses at different positions (i.e. wearable cameras or capturing images with mobile cameras at different positions as shown in fig. 4 paragraph 32). It should be noted that respective viewpoints 210 illustrate different positions and directions and each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 57); and generating, based on positions of objects in the imaging area, information for specifying a second virtual viewpoint for generating a second virtual viewpoint image which is an image viewed from the second virtual viewpoint, based on the plurality of images, and is different from the first virtual viewpoint image, wherein a position of the second virtual viewpoint is different from a position of the specified first virtual viewpoint, a view direction from the second virtual viewpoint is different from a view direction from the specified first virtual viewpoint and is oriented to a position of an object in the imaging area corresponding to a region included in the first virtual viewpoint image, and the specified first virtual viewpoint and the second virtual viewpoint correspond to a same time in a capturing period of the plurality of imaging apparatuses (see ¶s 32-33 for generating, based on positions of objects in the imaging area (i.e. landmark is an object in a space that can be a sign in an image among the plurality of images acquired by the cameras 300 as described in fig. 9 paragraphs 54-55), information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32) for specifying a second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) for generating a second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) which is an image viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on the plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4), and is different from the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), wherein a position of the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a position of the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), a view direction from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a view direction from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and is oriented to a position of an object in the imaging area corresponding to a region included in the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), and the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) correspond to a same time (i.e. a position 220 represents same time to respective viewpoints 210 as shown in fig. 4) in a capturing period of the plurality of imaging apparatuses (i.e. wearable cameras or capturing images with mobile cameras as shown in fig. 4 paragraph 32). First, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4. Second, it should be noted that each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 42, 44, 46, 55-57)
Re claim 15, AOKI as discussed above in claim 7 discloses all the claim limitations with additional claimed feature wherein the instructions further cause the information processing apparatus to perform (see ¶s 58-60 for the instructions further cause the information processing apparatus to perform as shown in fig. 10) generating the first virtual viewpoint image viewed from the specified first virtual viewpoint and generating the second virtual viewpoint image viewed from the second virtual viewpoint based on the generated information (see ¶s 32-33 for generating the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and generating the second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) based on the generated information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32). Also, see figs. 5, 8-9 paragraph 36, 42, 44, 46, 55-57)
Re claim 16, AOKI discloses a method of controlling an information processing apparatus, comprising: specifying a first virtual viewpoint designated by a user, for (see ¶s 32-33 for specifying a first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) designated by a user (i.e. each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32), for generating a first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on a plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4) of an imaging area captured with a plurality of imaging apparatuses at different positions (i.e. wearable cameras or capturing images with mobile cameras at different positions as shown in fig. 4 paragraph 32). It should be noted that respective viewpoints 210 illustrate different positions and directions and each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 57); and generating, based on the specified first virtual viewpoint, information for specifying a second virtual viewpoint for generating a second virtual viewpoint image which is an image viewed from the second virtual viewpoint, based on the plurality of images, and is different from the first virtual viewpoint image, wherein a position of the second virtual viewpoint is different from a position of the specified first virtual viewpoint, a view direction from the second virtual viewpoint is different from a view direction from the specified first virtual viewpoint and is oriented to an area in the imaging area corresponding to a region (see ¶s 32-33 for generating, based on the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32) for specifying a second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) for generating a second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) which is an image viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on the plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4), and is different from the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), wherein a position of the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a position of the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), a view direction from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a view direction from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and is oriented to an area in the imaging area corresponding to a region included in the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), and the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) correspond to a same time (i.e. a position 220 represents same time to respective viewpoints 210 as shown in fig. 4) in a capturing period of the plurality of imaging apparatuses (i.e. wearable cameras or capturing images with mobile cameras as shown in fig. 4 paragraph 32). First, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4. Second, it should be noted that each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 42, 44, 46, 55-57)
Re claim 17, AOKI as discussed above in claim 16 discloses all the claim limitations with additional claimed feature further comprising generating the first virtual viewpoint image viewed from the specified first virtual viewpoint and generating the second virtual viewpoint image viewed from the second virtual viewpoint based on the generated information (see ¶s 32-33 for generating the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and generating the second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) based on the generated information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32). Also, see figs. 5, 8-9 paragraph 36, 42, 44, 46, 55-57) 
Re claim 18, AOKI discloses a method of controlling an information processing apparatus, comprising: specifying a first virtual viewpoint designated by a user, for generating a first virtual viewpoint image viewed from the first virtual viewpoint, based on a plurality of images of an imaging area captured with a plurality of imaging apparatuses at different positions (see ¶s 32-33 for specifying a first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) designated by a user (i.e. each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32), for generating a first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on a plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4) of an imaging area captured with a plurality of imaging apparatuses at different positions (i.e. wearable cameras or capturing images with mobile cameras at different positions as shown in fig. 4 paragraph 32). It should be noted that respective viewpoints 210 illustrate different positions and directions and each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 57); and generating, based on positions of objects in the imaging area, information for specifying a second virtual viewpoint for generating a second virtual viewpoint image which is an image viewed from the second virtual viewpoint, based on the plurality of images, and is different from the first virtual viewpoint image, wherein a position of the second virtual viewpoint is different from a position of the specified first virtual viewpoint, a view direction from the (see ¶s 32-33 for generating, based on positions of objects in the imaging area (i.e. landmark is an object in a space that can be a sign in an image among the plurality of images acquired by the cameras 300 as described in fig. 9 paragraphs 54-55), information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32) for specifying a second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) for generating a second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) which is an image viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on the plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4), and is different from the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), wherein a position of the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a position of the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), a view direction from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a view direction from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and is oriented to a position of an object in the imaging area corresponding to a region included in the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), and the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) correspond to a same time (i.e. a position 220 represents same time to respective viewpoints 210 as shown in fig. 4) in a capturing period of the plurality of imaging apparatuses (i.e. wearable cameras or capturing images with mobile cameras as shown in fig. 4 paragraph 32). First, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4. Second, it should be noted that each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 42, 44, 46, 55-57)
Re claim 19, AOKI as discussed above in claim 17 discloses all the claimed limitations of claim 19.
Re claim 20, AOKI discloses a non-transitory computer-readable medium storing a program for causing a computer to execute each step of a method of controlling an information processing apparatus, the method comprising: specifying a first virtual viewpoint designated by a user, for generating a first virtual viewpoint image viewed from the first virtual viewpoint, based on a plurality of images of an imaging area captured with a plurality of imaging apparatuses at different positions (see ¶s 32-33 for specifying a first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) designated by a user (i.e. each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32), for generating a first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on a plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4) of an imaging area captured with a plurality of imaging apparatuses at different positions (i.e. wearable cameras or capturing images with mobile cameras at different positions as shown in fig. 4 paragraph 32). It should be noted that respective viewpoints 210 illustrate different positions and directions and each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 57); and generating, based on the specified first virtual viewpoint, information for specifying a second virtual viewpoint for generating a second virtual viewpoint image which is an image viewed from the second virtual viewpoint, based on the plurality of images, and is different from the first virtual viewpoint image, wherein a position of the second virtual viewpoint is different from a position of the specified first virtual viewpoint, a view direction from the second virtual viewpoint is different from a view direction from the specified first virtual viewpoint and is oriented to an area in the imaging area corresponding to a region included in the first virtual viewpoint image, and the specified first virtual viewpoint and the second virtual viewpoint correspond to a same time in a capturing period of the plurality of imaging apparatuses (see ¶s 32-33 for generating, based on the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32) for specifying a second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) for generating a second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) which is an image viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on the plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4), and is different from the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), wherein a position of the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a position of the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), a view direction from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a view direction from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and is oriented to an area in the imaging area corresponding to a region included in the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), and the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) correspond to a same time (i.e. a position 220 represents same time to respective viewpoints 210 as shown in fig. 4) in a capturing period of the plurality of imaging apparatuses (i.e. wearable cameras or capturing images with mobile cameras as shown in fig. 4 paragraph 32). First, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4. Second, it should be noted that each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 42, 44, 46, 55-57)
Re claim 21, AOKI discloses a non-transitory computer-readable medium storing a program for causing a computer to execute each step of a method of controlling an information processing apparatus, the method comprising: specifying a first virtual viewpoint designated by a user, for generating a first virtual viewpoint image viewed from the first virtual viewpoint, based on a plurality of images of an imaging area captured with a plurality of imaging apparatuses at different positions (see ¶s 32-33 for specifying a first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) designated by a user (i.e. each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32), for generating a first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) viewed from the first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on a plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4) of an imaging area captured with a plurality of imaging apparatuses at different positions (i.e. wearable cameras or capturing images with mobile cameras at different positions as shown in fig. 4 paragraph 32). It should be noted that respective viewpoints 210 illustrate different positions and directions and each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 57); and generating, based on positions of (see ¶s 32-33 for generating, based on positions of objects in the imaging area (i.e. landmark is an object in a space that can be a sign in an image among the plurality of images acquired by the cameras 300 as described in fig. 9 paragraphs 54-55), information (i.e. information provided by the viewers themselves as described in fig. 1 paragraph 24. It should be noted that the viewers are audience who are wearing wearable cameras or capturing images with mobile cameras as described in fig. 4 paragraph 32) for specifying a second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) for generating a second virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4) which is an image viewed from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), based on the plurality of images (i.e. images captured at respective viewpoints 210 as shown in fig. 4), and is different from the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), wherein a position of the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a position of the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4), a view direction from the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) is different from a view direction from the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and is oriented to a position of an object in the imaging area corresponding to a region included in the first virtual viewpoint image (i.e. viewpoint 210 as shown in fig. 4), and the specified first virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) and the second virtual viewpoint (i.e. viewpoint 210 as shown in fig. 4) correspond to a same time (i.e. a position 220 represents same time to respective viewpoints 210 as shown in fig. 4) in a capturing period of the plurality of imaging apparatuses (i.e. wearable cameras or capturing images with mobile cameras as shown in fig. 4 paragraph 32). First, it should be noted that respective viewpoints 210 illustrate different positions and directions, so each respective viewpoint 210 is oriented to a desire position as shown in fig. 4. Second, it should be noted that each respective viewpoint 210 is designated by each audience who are wearing wearable cameras or capturing images with mobile cameras as shown in fig. 4. Also, see figs. 5, 8-9 paragraphs 34-36, 42, 44, 46, 55-57)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI et al. (US 2017/0322017 A1)(hereinafter AOKI) as applied to claims 1, 3-7 and 15-21 above, and further in view of Inaba et al. (US 2016/0381339 A1)(hereinafter Inaba).
Re claim 2, AOKI as discussed above in claim 1 discloses all the claimed limitations but fails to explicitly teach wherein positions of the first virtual viewpoint and view directions from the first virtual viewpoint in time series are specified based on information input by a user, and positions of the second virtual viewpoint and view directions from the second virtual viewpoint in time series are determined such that a relationship in distance between the position of the first virtual viewpoint and the position of the second virtual viewpoint and an angle between the view direction from the first virtual viewpoint and the view direction from the second virtual viewpoint is maintained. However, the reference of Inaba explicitly teaches wherein positions of the first virtual viewpoint and view directions from the first virtual viewpoint in time series are specified based on information input by a user (see ¶s 158-159 for positions of the first virtual viewpoint (i.e. virtual viewpoint as shown in fig. 8) and view directions from the first virtual viewpoint (i.e. virtual viewpoint as shown in fig. 8) in time series are specified based on information input by a user (i.e. user's designating the capture locations in the order from the start toward the goal, a direction (locus) joining the capture locations in the sequence designated by the user may be set as the sequence attaching direction as described in fig. 8 paragraph 168)), and positions of the second virtual viewpoint and view directions from the second virtual viewpoint in time series are determined such that a relationship in distance between the position of the first virtual viewpoint and the position of the second virtual viewpoint and an angle between the view direction from the first virtual viewpoint and the view direction from the second virtual viewpoint is maintained (see (see ¶s 158-159 for positions of the second virtual viewpoint (i.e. virtual viewpoint as shown in fig. 8) and view directions from the second virtual viewpoint (i.e. virtual viewpoint as shown in fig. 8) in time series are determined such that a relationship in distance between the position of the first virtual viewpoint and the position of the second virtual viewpoint and an angle between the view direction from the first virtual viewpoint and the view direction from the second virtual viewpoint is maintained (i.e. user's designating the capture locations in the order from the start toward the goal, a direction (locus) joining the capture locations in the sequence designated by the user may be set as the sequence attaching direction as described in fig. 8 paragraph 168). It should be noted that a relationship in distance between the position of the first virtual viewpoint (i.e. virtual viewpoint as shown in fig. 8) and the position of the second virtual viewpoint (i.e. virtual viewpoint as shown in fig. 8) and an angle between the view direction from the first virtual viewpoint (i.e. virtual viewpoint as shown in fig. 8) and the view direction from the second virtual viewpoint (i.e. virtual viewpoint as shown in fig. 8) is maintained as shown in fig. 8)
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (time series) into the system of AOKI as taught by Inaba.
One will be motivated to incorporate the above feature into the system of AOKI as taught by Inaba for the benefit of having a position sequence of the captured image captured by the camera c#1 that is set as "1st", and, thereafter, along the sequence attaching direction, a position sequence of "i-th" is attached to a captured image captured by the camera c#i, wherein user's designating the capture locations in the order from the start toward the goal, a direction (locus) joining the capture locations in the sequence designated by the user may be set as the sequence attaching direction in order to have a user friendly interaction (see fig. 8 ¶s 159, 168)
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI et al. (US 2017/0322017 A1)(hereinafter AOKI) as applied to claims 1, 3-7 and 15-21 above, and further in view of Izumi (US 2009/0280898 A1)(hereinafter Izumi).
Re claim 8, AOKI as discussed above in claim 7 discloses all the claimed limitations but fails to explicitly teach wherein the position of the second virtual viewpoint is determined based on a positional relationship between a first object and a second object in the imaging area. However, the reference of Izumi explicitly teaches wherein the position of the second virtual viewpoint is determined based on a positional relationship between a first object and a second object in the imaging area (see fig. 5 ¶s 58-59 for the position of the second virtual viewpoint is determined based on a positional relationship between a first object and a second object in the imaging area (i.e. virtual viewpoint is determined based on a positional relationship between objects 58, 60 as described in fig. 6 paragraphs 61-63))
Therefore, taking the combined teachings of AOKI and Izumi as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (determine) into the system of AOKI as taught by Izumi.
One will be motivated to incorporate the above feature into the system of AOKI as taught by Izumi for the benefit of having an image showing the state of the virtual three-dimensional space 50 viewed from the virtual camera 62 is displayed on the game screen 18a, wherein displayed on the game screen 18a are a first cursor 70 indicating the designation position of the controller 32 of the first user and a second cursor 72 indicating the designation position of the controller 32 of the second user, wherein in addition, on the game screen 18a, an operation subject guiding mark 74 is displayed above the head of the player object 58 (player object 58 of an operation subject) acting according to the operation state of the controller 32 in order to have a user friendly interaction (see fig. 6 ¶ 60)
Re claim 9, the combination of AOKI and Izumi as discussed above in claim 8 discloses all the claimed limitations but fails to explicitly teach wherein the position of the second virtual viewpoint is determined to follow the first object after the position of the second virtual viewpoint is determined based on the positional relationship. However, the reference of Izumi explicitly teaches wherein the position of the second virtual viewpoint is determined to follow the first object after the position of the second virtual viewpoint is determined based on the positional relationship (see fig. 5 ¶s 58-59 for the position of the second virtual viewpoint is determined to follow the first object after the position of the second virtual viewpoint is determined based on the positional relationship (i.e. the position of the second virtual viewpoint is determined to follow the objects 58, 60 as described in fig. 6 paragraphs 61-63))
Therefore, taking the combined teachings of AOKI and Izumi as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (determine) into the system of AOKI as taught by Izumi.
Per claim 9, AOKI and Izumi are combined for the same motivation as set forth in claim 8 above.
Re claim 10, the combination of AOKI and Izumi as discussed above in claim 8 discloses all the claimed limitations but fails to explicitly teach wherein the position of the second virtual viewpoint is determined such that the first object and the second object are included in the second virtual viewpoint image according to the position of the second virtual viewpoint and the view direction from the second virtual viewpoint. However, the reference of Izumi explicitly teaches wherein the position of the second virtual viewpoint is determined such that the first object and the second object are included in the second virtual viewpoint image according to the position of the second virtual viewpoint and the view direction from the second virtual viewpoint (see fig. 5 ¶s 58-59 for the position of the second virtual viewpoint is determined such that the first object (i.e. objects 58, 60) and the second object (i.e. objects 58, 60) are included in the second virtual viewpoint image according to the position of the second virtual viewpoint and the view direction from the second virtual viewpoint as described in fig. 6 paragraphs 61-63))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (determine) into the system of AOKI as taught by Izumi.
Per claim 10, AOKI and Izumi are combined for the same motivation as set forth in claim 8 above.
Re claim 12, the combination of AOKI and Izumi as discussed above in claim 8 discloses all the claimed limitations but fails to explicitly teach wherein the first object and the second object are objects included in the first virtual viewpoint image according to the position of the first virtual viewpoint and the view direction from the first virtual viewpoint, and the first object is an object closest to the position of the first virtual viewpoint. However, the reference of Izumi explicitly teaches wherein the first object and the second object are objects included in the first virtual viewpoint image according to the position of the first virtual viewpoint and the view direction from the first virtual viewpoint, and the first object is an object closest to the position of the first virtual viewpoint (see figs. 7-9 ¶s 65-66, 68 for wherein the first object and the second object are objects included in the first virtual viewpoint image according to the position of the first virtual viewpoint and the view direction from the first virtual viewpoint, and the first object is an object closest to the position of the first virtual viewpoint (i.e. the left sub-virtual camera 64l is used for generating the image showing the state of the vicinity of the goal object 54l or the corner area 56l, and the right sub-virtual camera 64r is used for generating the image showing the state of the vicinity of the goal object 54r or the corner area 56r as described in fig. 10 paragraph 67))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (objects included in virtual viewpoint) into the system of AOKI as taught by Izumi.
One will be motivated to incorporate the above feature into the system of AOKI as taught by Izumi for the benefit of having an image showing the state of the virtual three-dimensional space 50 viewed from the virtual camera 62 is displayed on the game screen 18a, wherein displayed on the game screen 18a are a first cursor 70 indicating the designation position of the controller 32 of the first user and a second cursor 72 indicating the designation position of the controller 32 of the second user, wherein in addition, on the game screen 18a, an operation subject guiding mark 74 is displayed above the head of the player object 58 (player object 58 of an operation subject) acting according to the operation state of the controller 32 in order to have a user friendly interaction (see fig. 6 ¶ 60)
Re claim 13, the combination of AOKI and Izumi as discussed above in claim 12 discloses all the claimed limitations but fails to explicitly teach wherein the second object is designated by a user. However, the reference of Izumi explicitly teaches wherein the second object is designated by a user (see fig. 6 ¶s 60-63 for the second object is designated by a user)
Therefore, taking the combined teachings of AOKI and Izumi as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (designate) into the system of AOKI as taught by Izumi.

Re claim 14, AOKI as discussed above in claim 7 discloses all the claim limitations with additional claimed feature wherein the instructions further cause the information processing apparatus to perform (see ¶s 58-60 for the instructions further cause the information processing apparatus to perform as shown in fig. 10)
AOKI fails to explicitly teach obtaining the positions of the objects based on material data for generating a virtual viewpoint image. However, the reference of Izumi explicitly teaches obtaining the positions of the objects based on material data for generating a virtual viewpoint image (see figs. 7-9 ¶s 66, 68, 90-91 for obtaining the positions of the objects based on material data for generating a virtual viewpoint image (i.e. the left sub-virtual camera 64l is used for generating the image showing the state of the vicinity of the goal object 54l or the corner area 56l, and the right sub-virtual camera 64r is used for generating the image showing the state of the vicinity of the goal object 54r or the corner area 56r as described in fig. 10 paragraph 67))
Therefore, taking the combined teachings of AOKI and Izumi as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (obtain) into the system of AOKI as taught by Izumi.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI et al. (US 2017/0322017 A1)(hereinafter AOKI) as applied to claims 1, 3-7 and 15-21 above, and further in view of Yee (US 2018/0077345 A1)(hereinafter Yee).
Re claim 11, AOKI as discussed above in claim 1 discloses all the claimed limitations but fails to explicitly teach wherein the view direction from the second virtual viewpoint is oriented to the position at a middle between a first object and a second object that are included in the first virtual viewpoint image according to the position of the first virtual viewpoint and the view direction from the first virtual viewpoint. However, the reference of Yee explicitly teaches wherein the view direction from the second virtual viewpoint is oriented to the position at a middle between a first object and a second object that are included in the first virtual viewpoint image according to the position of the first virtual viewpoint and the view direction from the first virtual viewpoint (see ¶s 49-50 for the view direction from the second virtual viewpoint is oriented to the position at a middle (i.e. fixation points 310 as shown in fig. 3) between a first object (i.e. objects 370 as shown in fig. 3) and a second object (i.e. objects 370 as shown in fig. 3) that are included in the first virtual viewpoint image according to the position of the first virtual viewpoint and the view direction from the first virtual viewpoint)
Therefore, taking the combined teachings of AOKI and Yee as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (second virtual viewpoint is oriented to the position at a middle between a first object and a second object) into the system of AOKI as taught by Yee.
One will be motivated to incorporate the above feature into the system of AOKI as taught by Yee for the benefit of determining a visual fixation point of a viewer of a scene using eye gaze data from an eye gaze tracking device, and detecting, from the eye gaze data, one or more saccades from the visual fixation point of the viewer, the one or more saccades indicating a one or more regions of future interest to the viewer, and selecting, based on the detected one or more saccades, a region of the scene, and selecting a camera angle of a camera, the camera capturing video data of the selected region using the selected angle in order to ease the processing time and improve efficiency (see ¶ 8) 






Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/18/2021
/JOSE M. MESA/
Examiner
Art Unit 2484

                                                                                                                                                                                                 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484